                         Case 3:20-mj-00298              Document 1       Filed 12/31/20        Page 1 of 5

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                         )
                             v.                                    )
                                                                   )       Case No. 3:20-mj-298
                  SAMUEL LIVINGSTON                                )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  November 5, 2020              in the county of             Clackamas        in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 751(a)                              Escape




         This criminal complaint is based on these facts:
See attached affidavit of James Dorsey, Deputy US Marshal




         ✔ Continued on the attached sheet.
         u


                                                                                              Complainant’s signature

                                                                              JAMES DORSEY, Deputy United States Marshal
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
                                           ZLLWWK
                                                KWWK
                                                     KHHUUHHTXXLU
                                                                 LUHP
                                                                    HPHHQ
                                                                        QWV
                                                                          V
              2:54
WHOHSKRQHDWBBBBBBBBDPSP
                        
Date:     December 30, 2020
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                        Hon. Jolie A. Russo U.S. Magistrate Judge
                                                                                               Printed name and title
            Case 3:20-mj-00298       Document 1       Filed 12/31/20     Page 2 of 5




       DISTRICT OF OREGON, ss.                AFFIDAVIT OF JAMES DORSEY



                 Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, James Dorsey, being first duly sworn, do hereby depose and say:

                             Introduction and Agent Background

       1.      I am a Deputy U.S. Marshal of the U.S. Marshals Service (USMS) and have been

so employed for approximately 1 year. I am assigned to the U.S. Marshals Service Operations

Section which assists with the investigation and apprehension of fugitives.

       2.      This affidavit is made in support of a criminal complaint charging Samuel

Livingston with escaping from the custody of the Bureau of Prisons (BOP), in violation of Title

18, United States Code, Section 751(a).

                                          Applicable Laws

       3.      Title 18, United States Code, Section 751(a) provides:

       (a) Whoever escapes or attempts to escape from the custody of the Attorney
       General or his authorized representative, or from any institution or facility in
       which he is confined by direction of the Attorney General, or from any custody
       under or by virtue of any process issued under the laws of the United States by
       any court, judge, or magistrate judge, or from the custody of an officer or
       employee of the United States pursuant to lawful arrest, shall, if the custody or
       confinement is by virtue of an arrest on a charge of felony, or conviction of any
       offense, be fined under this title or imprisoned not more than five years, or both;
       or if the custody or confinement is for extradition, or for exclusion or expulsion
       proceedings under the immigration laws, or by virtue of an arrest or charge of or
       for a misdemeanor, and prior to conviction, be fined under this title or imprisoned
       not more than one year, or both.




Page 1 – Affidavit of James Dorsey                              USAO Version Rev. April. 2017
            Case 3:20-mj-00298        Document 1      Filed 12/31/20     Page 3 of 5




                                 Statement of Probable Cause

       4.      The following information, facts, and occurrences are the result of my knowledge,

conversations with other law enforcement officers, and from my review of reports related to this

investigation. This affidavit is intended to show there is probable cause for the requested

criminal complaint and arrest warrant and does not purport to set forth all of my knowledge of,

or investigation into this matter. I have personally reviewed documents in our office provided by

the Bureau of Prisons concerning Samuel Livingston together with documents issued by the

Circuit Court for the District of Oregon, germane to this matter.

       5.      On November 5, 2014, Samuel Livingston was sentenced in case number 3:11-

CR-00276-HZ-6 having been convicted of a violation of 18 U.S.C. § 371, Conspiracy to Commit

the Crimes of Interstate Transportation of Stolen Property and Receipt, Possession and Sale

of Stolen Property that Traveled in Interstate Commerce, a felony. On February 10th, 2020,

Samuel Livingston , Federal Register Number 74932-065, was sentenced for a violation of the

terms of his supervised release by the Honorable Judge Marco A. Hernandez, District of Oregon,

and sentenced to a prison term of 12 months in the custody of the Bureau of Prisons.

       6.      On November 5th, 2020 the Bureau of Prisons, released Livingston from FCI

Sheridan, a federal prison facility, to the Northwest Regional Reentry Center (NWRRC), in

Portland, Oregon, to begin the pre-release component of his sentence.

       7.      As part of the release from Sheridan, Livingston signed a notice on November 5th,

2020 entitled “Escape and Abscond” that stated: “I understand that I will be placed on escape or

abscond status if I: Depart the facility without authorization; fail to return to NWRRC from an

authorized absence, or pass at a designated time; fail to return from an authorized absence, or

pass; am arrested for a law violation. Livingston signed a second notice on November 5th, 2020


Page 2 – Affidavit of James Dorsey                              USAO Version Rev. April. 2017
              Case 3:20-mj-00298      Document 1       Filed 12/31/20     Page 4 of 5




entitled “Sign In and Sign Out Log” The notice included the following admonition: “I

understand that in order to exit the facility, I must provide the exact name, address, and phone

number of all locations on my itinerary.”

        8.      On December 13th, 2020 at approximately 04:27 hours, while housed at the

NWRRC and in the custody of the Bureau of Prisons, Livingston walked out of the front doors of

the NWRRC without staff permission. The NWRRC staff then notified Bureau of Prisons at

06:55 hours and the U.S. Marshals Service at 07:30 hours. NWRRC Security Supervisor Mary

LINDSTRAND provided documents to support the escape; to include a video of Livingston

walking out of the front doors of the NWRRC wearing a black coat, blue jeans, a black duffle

bag, and black and white shoes; and the Escape and Abscond agreement Livingston signed when

he arrived at the NWRRC.

        9.      On December 16th, 2020 at approximately 03:08 hours Portland Police arrested

Livingston at the NWRRC.

                                               Conclusion

        10.     Based on the foregoing, I have probable cause to believe and do believe that

Samuel Livingston has committed the offense of Escape, in violation of Title 18, United States

Code, Sections 751 and 4082.

/////

/////

/////

/////

/////

/////


Page 3 – Affidavit of James Dorsey                               USAO Version Rev. April. 2017
             Case 3:20-mj-00298        Document 1      Filed 12/31/20      Page 5 of 5




       11.     Prior to being submitted to the Court, this affidavit and accompanying criminal

complaint and arrest warrant were all reviewed by Assistant United States Attorney (AUSA)

Greg Nyhus. AUSA Nyhus advised me that in his opinion, the affidavit and criminal complaint

are legally and factually sufficient to establish probable cause to support the issuance of the

requested criminal complaint and arrest warrant.

                                                      ________________________________
                                                      James Dorsey
                                                      Deputy United States Marshal

       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at

_____a.m. on December _____,
2:54pm                  30 2020.


                                                      ____________________________________
                                                      HONORABLE JOLIE A. RUSSO
                                                      UNITED STATES MAGISTRATE JUDGE




Page 4 – Affidavit of James Dorsey                                USAO Version Rev. April. 2017
